Citation Nr: 1533809	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  05-39 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to February 1973.  The Veteran died in February 2005.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in 

In April 2007, the appellant testified before the undersigned Veterans Law Judge at the RO in Phoenix.  A transcript of that proceeding is of record.

In October 2007, the Board remanded this matter for further evidentiary development.  It has since been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this instance, the Veteran suffered from type II diabetes mellitus during his lifetime.  See Veteran's Death Certificate.  Additionally, the appellant has submitted evidence that the Veteran's military occupational specialty (MOS)-nuclear weapons specialist- is associated with exposure to Trichloroethylene (TCE), Technetium, and Dioxin.  See May 2015 Blog Entry TCE and the Military; April 2012 Email from W.B.  The appellant submitted two medical opinions associating the Veteran's type II diabetes mellitus with his purported exposure to chemical solvents in service.  See December 2003 Opinion of Dr. D.J.; September 2003 Opinion of Dr. R.M.  This evidence, taken together, is sufficient to trigger VA's duty to elicit an etiological opinion as to any association between the Veteran's type II diabetes mellitus and his purported exposure to chemical solvents in service.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

1. Refer the claims file to a VA physician, preferably a specialist in occupational medicine, to provide the requested opinion.  The entire claims folder must be made available to the examiner for review, and the examiner is requested to indicate that a review of the claims folder was completed.

The VA physician should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any disability that caused or contributed substantially or materially to the Veteran's death, including type II diabetes mellitus, had its clinical onset in service or is otherwise related to service, including his purported exposure to TCE, Technetium and Dioxin. 

The VA physician should reconcile his/her opinion with the September 2003 opinion of Dr. R.M. and the December 2003 opinion of Dr. D.J.  Service personnel records reflect that the Veteran's principal military occupational specialty from August 1966 to February 1971 was in nuclear weapons maintenance.  An article submitted by the appellant regarding chemicals stored at Rocky Flats is of record (there is no record that the Veteran was stationed there in service) and refers to chemicals used to clean equipment.   

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

2. After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative. After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

